                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  EMMETT P., by and through his parents,                  :   CIVIL ACTION
  Allison H.P. and Michael P.,                            :
                       Plaintiff,                         :
                                                          :
                 v.                                       :
                                                          :
  TWIN VALLEY SCHOOL DISTRICT,                            :   No. 20-2078
                 Defendant.                               :


                                             ORDER

   AND NOW, on this 21st day of April, 2021, upon consideration of Plaintiff’s Motion for

Attorney’s fees (doc. 22), Defendant’s Response, (doc. 23), and Plaintiff’s Reply (doc. 26), it is

ORDERED that:

   1. Defendant shall pay $184,918.71 in attorney’s fees and costs; and

   2. The Clerk of Court is DIRECTED to mark this case CLOSED.

                                              BY THE COURT:


                                              /s/ Timothy R. Rice
                                              Honorable Timothy R. Rice
                                              U.S. Magistrate Judge
